PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/080,823
Filing Date: 29 Aug 2018
Appellant(s): Memorial Sloan Kettering Cancer Center



__________________
Samuel R. Polio, PhD (Registration No. 78,683)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Any and all rejections of claims 9, 37, and 38 are withdrawn.
Upon reconsideration, the examiner agrees that appellant has discovered that a specific combination of 1,2-dipalmitoyl-sn-glycero-3-phosphoethanolamine-N-(succinyl) (succinyl-DPPE) with a specific percentage (0.5wt% to 10wt%) of polyethylene glycol unexpectedly provides a composition which selectively targets bone marrow or lymph nodes. 






RESTATEMENT OF REJECTIONS

The following ground(s) of rejection are applicable to the appealed claims.

A) Claims 1-3, 7-8, 13, 15, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013) and further in view both of Goins et al (USP 7,060, 689) and of Citrin et al (The Oncologist, 2010, 15, 360-371).

B) Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013), further in view both of Goins et al (USP 7,060, 689) and of Citrin et al (The Oncologist, 2010, 15, 360-371) and further in view of Petersen et al (US 2015/0202336 A1).

C) Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013), further in view both of Goins et al (USP 7,060, 689) and of Citrin et al (The Oncologist, 2010, 15, 360-371) and further in view of Woodle et al (USP 5,013,556).






(2) Response to Argument

Note, the numbering/lettering below corresponds to that used by Appellant in the Brief. 

I. Appellant argues, on page 9 of the appeal brief filed on 05/23/2021, that none of the cited references, whether considered individually or in combination, discloses or suggests each of the elements recited in claim 1. Independent claim 1 recites several unique elements including succinyl-DPPE, a surface having a negative charge due to succinyl-DPPE, and selective targeting of bone marrow or lymph nodes. A liposome comprising these features cannot be arrived at when considering the art presented in the Final Office Action.
The Examiner disagrees. Perez-Medina taught radiolabeled (e.g., chelator and isotope taught at ¶0010) PEGylated (i.e., reads on organic polymer) liposomes [claim one] comprising cholesterol and DSPE (e.g., reads on lipid) [0090], and having a negative surface charge, where the overall negative charge of the liposomes helped to stabilize them in vivo [0141, Table 1]. Said liposomes were suitable for PET imaging of, and therapeutic delivery to, tumor cells [abstract and 0103].
Although liposome-forming lipids were taught [0090, 0107, 0134], the claimed succinyl-DPPE was not taught, as recited in claim 1. Although active agents were generally taught, radioprotectants were not taught, as recited in claim 1. Perez-Medina did not teach liposomes selectively targeting lymph nodes, as recited in claim 1.
Shahid taught [generally, throughout, and specifically at the whole of page 16] the anionic phospholipid DPPE-succinyl as a matrix phospholipid, in the formation of liposomes. The negatively charged head-group of DPPE-succinyl makes it of great interest for the design of carriers having PEG-lipid surfaces, for the delivery of therapeutic and diagnostic agents to tumors, metastases and various other inflammation sites.
Since Perez-Medina taught liposomes having a negative surface charge, for delivery to, and imaging of, tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include DPPE-succinyl within Perez-Medina, as taught by Shahid. An ordinarily skilled artisan would have been motivated to include an anionic vesicle-forming lipid of great interest for the design of carriers, for the delivery of therapeutic and diagnostic agents to tumors, as taught by Shahid [Shahid; page 16].
Perez-Medina, in view of Shahid did not teach radioprotectants or targeting of lymph nodes, as instantly recited.
However, Goins taught methods and compositions (e.g., liposomes taught at [col 3, lines 19-21]) for the delivery and retention of active agents (e.g., radioprotectors taught at [claim 9]) to lymph nodes [title and abstract]. 
As per Goins, the lymphatic system plays an important role in the spread of a variety of disease processes. Lymphatic dissemination of disease processes allows the spread of disease to regional lymph nodes, and even further. For example, malignant cells enter the lymphatic system and become captured by lymph nodes; the lymph nodes consequently serve as foci of residual metastatic cancer, with potential tumor recurrence even after treatment of the primary tumor. The lymph can also be involved in the spread of tumors to other organs. Consequently, there is considerable need for examining lymph nodes involved in the dissemination of disease processes, and in delivering therapeutic agents to lymph nodes [col 3, line 43 to col 4, line 2].
Furthermore, if tumor cells have metastasized to other locations in the body, malignant tumor cells will be found in the lymph node (e.g., sentinel node) 99% of the time. On the other hand, if no tumor cells are found in the lymph node after close pathological examination, it is very unlikely that the cancer will reoccur after the primary tumor has been removed. For these reasons, it is very important to target treatment specifically to lymph nodes [col 4, lines 22-30].
Citrin taught that radioprotectors reduce the damage in normal tissue by radiation exposure [abstract].
Since Perez-Medina taught diagnostic monitoring and treating of tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include lymph node targeting within the teachings of Perez-Medina, as taught by Goins. An ordinarily skilled artisan would have been motivated to monitor and treat the spread of disease, since the lymph nodes are involved in the spread of tumors, as taught by Goins [Goins; col 3, line 43 to col 4, line 2; col 4, lines 22-30].
Since Perez-Medina taught radiotherapy, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Perez-Medina, radioprotectors, as taught by Goins [Goins, claim 9]. An ordinarily skilled artisan would have been motivated to protect normal cells from radiation, as taught by Citrin [Citrin, abstract]. As such the Appellants argument is not persuasive. 

II. Appellant argues, on pages 13-14 of the appeal brief filed on 05/23/2021, there is no case for obviousness under 103 established by the examiner because Perez-Medina does not disclose the use of succinyl-DPPE and discloses nanoparticles that target tumors. 
The Examiner does not find the argument persuasive. Perez-Medina teaches a PEGylated negatively charged liposome and Shahid teaches the use of DPPE-succinyl as the lipid to form that negatively charged liposome. As stated above Perez-Medina taught radiolabeled (e.g., chelator and isotope taught at ¶0010) PEGylated (i.e., reads on organic polymer) liposomes [claim one] comprising cholesterol and DSPE (e.g., reads on lipid) [0090], and having a negative surface charge, where the overall negative charge of the liposomes helped to stabilize them in vivo [0141, Table 1]. Said liposomes were suitable for PET imaging of, and therapeutic delivery to, tumor cells [abstract and 0103].
Although liposome-forming lipids were taught [0090, 0107, 0134], the claimed succinyl-DPPE was not taught, as recited in claim 1. Although active agents were generally taught, radioprotectants were not taught, as recited in claim 1. Perez-Medina did not teach liposomes selectively targeting lymph nodes, as recited in claim 1.
Shahid taught [generally, throughout, and specifically at the whole of page 16] the anionic phospholipid DPPE-succinyl as a matrix phospholipid, in the formation of liposomes. The negatively charged head-group of DPPE-succinyl makes it of great interest for the design of carriers having PEG-lipid surfaces, for the delivery of therapeutic and diagnostic agents to tumors, metastases and various other inflammation sites.
Since Perez-Medina taught liposomes having a negative surface charge, for delivery to, and imaging of, tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include DPPE-succinyl within Perez-Medina, as taught by Shahid. An ordinarily skilled artisan would have been motivated to include an anionic vesicle-forming lipid of great interest for the design of carriers, for the delivery of therapeutic and diagnostic agents to tumors, as taught by Shahid [Shahid; page 16]. Perez-Medina, in view of Shahid did not teach radioprotectants or targeting of lymph nodes, as instantly recited.
However, Goins taught methods and compositions (e.g., liposomes taught at [col 3, lines 19-21]) for the delivery and retention of active agents (e.g., radioprotectors taught at [claim 9]) to lymph nodes [title and abstract]. 
As per Goins, the lymphatic system plays an important role in the spread of a variety of disease processes. Lymphatic dissemination of disease processes allows the spread of disease to regional lymph nodes, and even further. For example, malignant cells enter the lymphatic system and become captured by lymph nodes; the lymph nodes consequently serve as foci of residual metastatic cancer, with potential tumor recurrence even after treatment of the primary tumor. The lymph can also be involved in the spread of tumors to other organs. Consequently, there is considerable need for examining lymph nodes involved in the dissemination of disease processes, and in delivering therapeutic agents to lymph nodes [col 3, line 43 to col 4, line 2].
Furthermore, if tumor cells have metastasized to other locations in the body, malignant tumor cells will be found in the lymph node (e.g., sentinel node) 99% of the time. On the other hand, if no tumor cells are found in the lymph node after close pathological examination, it is very unlikely that the cancer will reoccur after the primary tumor has been removed. For these reasons, it is very important to target treatment specifically to lymph nodes [col 4, lines 22-30].
Citrin taught that radioprotectors reduce the damage in normal tissue by radiation exposure [abstract].
Since Perez-Medina taught diagnostic monitoring and treating of tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include lymph node targeting within the teachings of Perez-Medina, as taught by Goins. An ordinarily skilled artisan would have been motivated to monitor and treat the spread of disease, since the lymph nodes are involved in the spread of tumors, as taught by Goins [Goins; col 3, line 43 to col 4, line 2; col 4, lines 22-30].
Since Perez-Medina taught radiotherapy, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Perez-Medina, radioprotectors, as taught by Goins [Goins, claim 9]. An ordinarily skilled artisan would have been motivated to protect normal cells from radiation, as taught by Citrin [Citrin, abstract]. As such the Appellants argument is not persuasive.

A. Appellant argues, on page 14-15 of the appeal brief filed on 05/23/2021, that the modifications to the liposome of Perez-Medina are not obvious based on the totality of the reference and claimed elements.
The Examiner disagrees. Perez-Medina teaches a negatively charged PEGylated liposome carrying an active agent. Perez-Medina is relevant prior art for its base structure a negatively charged PEGylated liposome and its base function delivery of an active agent the obviousness arguments above state the rational for the modifications to these base structures which still fulfil the base purpose of delivery of an active agent. Perez-Medina does not teach the targeting to a lymph node however Goins cures this deficit as stated on pages 3-6 of the final rejection. Perez-Medina does not teach the use of DPPE-succinyl however Shahid cures this deficit as stated on pages 3-6 of the final rejection. Perez-Medina does not teach the entirety of the instantly claimed invention, therefore it is not an anticipation rejection, it is an obviousness rejection. In response to appellant's arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145(IV). As such the Appellants argument is unpersuasive. 

i. Appellant argues, on pages 15-17 of the appeal brief filed on 05/23/2021, there is no case for obviousness under 103 established by the examiner because Perez-Medina does not disclose a liposome-based nanocarrier having a negatively charged surface due to succinyl-DPPE that selectively targets bone marrow or lymph nodes.
The Examiner disagrees. The teaches of Perez-Medina, Shahid, Goins, and Citrin as discussed above. As discussed above Perez-Medina is discussed for is structure and function not for its preferred use in targeting tumors. In response to Appellants argument that Perez-Medina teaches the targeting of tumors, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02(II). Perez-Medina teaches a negatively charged PEGylated liposome carrying an active agent [Perez-Medina at 0141, Table 1] which is capable of performing the intended use of the instant composition as discussed in the obviousness rejection in the final rejection. Perez-Medina does not teach the use of succinyl-DPPE however as discussed above Shahid cures this deficit. While Perez-Medina does not teach the use of succinyl-DPPE to produce the negatively charged liposome it does teach a negatively charged liposome. The fact that the negative charge is taught for a different purpose ie to improve stability, reduce aggregation and avoid interactions with the luminal wall does not negate the teaching of a negative surface for the liposome. See MPEP §2144 (IV). As such the Appellant’s argument is not persuasive. 
 
ii. Appellant argues, on pages 17-18 of the appeal brief filed on 05/23/2021, that Perez-Medina teaches away from liposomes being delivered to bone marrow and is silent regarding liposome delivery to bone marrow. 
The Examiner disagrees. Perez-Medina teaches in a specific embodiment of Example 3 that when loaded with an active for the purpose of detecting and labeling a malignant breast tumor the accumulation of the radiolabel in bone was not preferred, as such one would be motivated to protect the bone marrow with a radioprotectant [Perez-Medina at [0144]]. Furthermore, the teaching of a preference in an embodiment of Perez-Medina does not negate the other teachings of Perez-Medina. Perez-Medina teaches a labeled liposome, which can be used in the research, diagnosis, and treatment of disease ranging from cancer to cardiovascular disease to inflammation and infection [Perez-Medina at [0008]]. The teachings of a single embodiment do not negate the other teachings of Perez-Medina. Furthermore, the fact that the liposome of Perez-Medina even in other embodiments was preferentially accumulating in the bone marrow would by its disclosure suggest that the negatively charged PEGylated liposomes specifically targeted the bone marrow. As such the Appellants argument is unpersuasive. 

iii. Appellant argues, on pages 18-21 of the appeal brief filed on 05/23/2021, that the modifications to the liposomes described by Perez-Medina would render them unsatisfactory for their intended purpose. Appellant argues that Perez-Medina teach that the composition targets tumors and that radioprotectants should not be delivered to tumors. 

	The Examiner disagrees. As discussed above, Perez-Medina teaches more than targeting tumors. Perez-Medina teaches a labeled liposome, which can be used in the research, diagnosis, and treatment of disease ranging from cancer to cardiovascular disease to inflammation and infection [Perez-Medina at [0008]]. The teachings of a single embodiment do not negate the other teachings of Perez-Medina. The treatment of inflammation and infection diseases would, by their nature lend to the targeting of immune sites like lymph nodes and bone marrow, which host mature and immature immune cells. Furthermore, there are cancers that are specific to the bone marrow, and many metastatic cancer cells are found in lymph nodes as they spread therefore targeting lymph and bone marrow for specific treatment would not be outside the realm of cancer treatments.  As such the Appellants argument are not persuasive.

B. Appellant argues, on pages 21-23 of the appeal brief filed on 05/23/2021, that Shahid provides features that are not needed or redundant to Perez-Medina and the final office action uses impermissible hindsight in selection of these features.
The Examiner disagrees. The teaching and motivation for the combination of Perez-Medina and Shahid is discussed above and in the obviousness rejection of the final rejection. In short, Perez-Medina teaches a negatively charged PEGylated liposome, Shahid teaches a negatively charged liposome made using succinyl-DPPE which has a head group that is important for PEGylation, which motivates its inclusion.   In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). See MPEP §2145(X)(A). As such Appellants arguments are not persuasive. 

C. Appellant argues, on pages 23-25 of the appeal brief filed on 05/23/2021, that Goins does not cure the deficiencies of Perez-Medina or Shahid.

The Examiner disagrees. Goins taught methods and compositions (e.g., liposomes taught at [col 3, lines 19-21]) for the delivery and retention of active agents (e.g., radioprotectors taught at [claim 9]) to lymph nodes [title and abstract]. 
As per Goins, the lymphatic system plays an important role in the spread of a variety of disease processes. Lymphatic dissemination of disease processes allows the spread of disease to regional lymph nodes, and even further. For example, malignant cells enter the lymphatic system and become captured by lymph nodes; the lymph nodes consequently serve as foci of residual metastatic cancer, with potential tumor recurrence even after treatment of the primary tumor. The lymph can also be involved in the spread of tumors to other organs. Consequently, there is considerable need for examining lymph nodes involved in the dissemination of disease processes, and in delivering therapeutic agents to lymph nodes [col 3, line 43 to col 4, line 2].
Furthermore, if tumor cells have metastasized to other locations in the body, malignant tumor cells will be found in the lymph node (e.g., sentinel node) 99% of the time. On the other hand, if no tumor cells are found in the lymph node after close pathological examination, it is very unlikely that the cancer will reoccur after the primary tumor has been removed. For these reasons, it is very important to target treatment specifically to lymph nodes [col 4, lines 22-30].
Citrin taught that radioprotectors reduce the damage in normal tissue by radiation exposure [abstract].
Since Perez-Medina taught diagnostic monitoring and treating of tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include lymph node targeting within the teachings of Perez-Medina, as taught by Goins. An ordinarily skilled artisan would have been motivated to monitor and treat the spread of disease, since the lymph nodes are involved in the spread of tumors, as taught by Goins [Goins; col 3, line 43 to col 4, line 2; col 4, lines 22-30].
Since Perez-Medina taught radiotherapy, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Perez-Medina, radioprotectors, as taught by Goins [Goins, claim 9]. An ordinarily skilled artisan would have been motivated to protect normal cells from radiation, as taught by Citrin [Citrin, abstract]. As such the Appellants arguments are not persuasive. 

D. Appellant argues, on page 25 of the appeal brief filed on 05/23/2021, that Citrin does not cure the deficiencies of Perez-Medina, Goins or Shahid. Citrin only teaches radioprotectors and their clinical use. 
The Examiner disagrees. The teachings of Citrin are discussed above and in the final rejection. Citrin taught that radioprotectors reduce the damage in normal tissue by radiation exposure [abstract]. As such the Appellants argument is not persuasive. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.M.P./Examiner, Art Unit 1612                                                                                                                                                                                                        08/08/2022

Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.